DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-2, 4-18 allowed.
The following is an examiner’s statement of reasons for allowance: the invention as claimed with a radome of an antenna patch array system having a trench extending along an axis, uninterrupted, shared by the axes of the transmission and receive arrays of elements and the trench sized, shaped and positioned to provide for isolation between the antenna arrays as described in the claim was not found in the prior art and no motivation, teaching, or suggestion was found in the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845    

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                                                                                                                                                                                                                            
September 25, 2021